à Démocratique du Congo Premier feuillet
ier feuille!

S
ère des Affaires Foncières

ro je Orientale.-

tion des Titres Emmoblliets
XXXXXXXXXXX

fFeonseription Foncière de T SOPO y,

Division des Titres Immobiliers \ KXXXXXXAXEX
ISANGI.- XXXXXXXXAXX

Territoire Basoko-.-
_ lt: Bolemro 1.-
19e Agricole.

CONTRAT D'EMPHYTEOSE
NDS ÆlrSte.1/35 DU 30 | As (2015, _

TERME DU BAIL DE VINGT-CINQ (25) ANS

ENTRE :
19) La-/République Démocratique du Congo représentée par le Gouverneur de Province----=
agissant en vertu des pouvoirs qui lui sont conférés par l'Article 183 alinéa 4.4e la Loi —
n° 73-021 du 20 juillet 1973 et par l'Article 14 sub. de l'Ordonnance n° 74-148 du 01 =-—===#

juillet 1974, ci-après dénommée "LA REPUBLIQUE", de première part ; ==“

ET :
20) La Société PLANTATIONS ET HUILÈRIES BU CONGO 6.4, immatriculée au----"-"#
nüméro CD/KIN/RCCM/14-B-5579, Identification Nationale A011481, ayant s0n-——
Siège social au numéro 1 de l'Avenue Neongo-Lutete dans la Commune de la-->
Gombe à Kinshasa, représentée par Son Sireoteus Général, ionsieur---------"
2. LUYINDULA NUANI RÉ CT TETE

FEAR

Ci-après dénommé "L'EMPHYTEOTE", de seconde part,
IL À ETE CONVENU CE QUI SUIT :

Article 1 : La République concède au soussigné de seconde part, qui accepte un droit
d'emphytéose sur une parcelle de terre destinée à usage agricole, élevage, d'une
superficie de 59e= ha 60 ares 10+= ca 00°— %
située dans la Commune Territoire BasokO, portant le numéroë+R+924 +
du plan cadastral et dont les limites sont représentées sous un liseré vert au
croquis dressé à l'échelle de 1 à 25.0003ème.

e 25 ans prenant cours le 30/40 12245
urée égale pour autant que le
nformément aux obligations

Article 2 : Le présent contrat est conclu pour un terme d
à l'expiration duquel il sera renouvelé pour une d
terrain ait été mis en valeur et maintenu co
contractuelles et réglementaires de l'emphytéose ;

l : ! ( is
La redevance annuelle fixée conformément au tarif en vigueur et aux condition

suivantes :

0140829 LL

Prix de référence du terrain
Redevance annuelle

1** année 2 t: pc
2°"* année t: FC
année 4 FC
A DA DD.
Fr .#3

tare

ntercala

ligne de compte

lors du dénombrement de rbres fruitier

Les terres couvertes sur dix dixièmes au moins de leur surface par des

Plantations d'arbres de boisement à

raison d'a oins 100 arbres l'Hectare, et
pour les enrichissements de forêts et d'au moins 1.000 arbres par Hectare de
boisement en terrain découvert

Pour les autres arbres et arbustes, la densité minimum sera déterminée de
commun accord avec l'Occupant et le Service de l'Agronomie

a) Les pâturages créés par l'Occupant et les pâturages naturels ayant subi une
amélioration à effet permanent et approprié à l'élevage à caractère intensif

c'est-à-dire drainés ou irrigués si nécessaire et protégés contre l'érosion sur
lesquels seront entretenus des bestiaux à l'élevage ou à l'engrain dont le nombre
minimum sera fixé par le Service Vétérinaire en tenant compte des espèces, des
possibilités du sol et des conditions climatologiques.

b) Les terres sur lesquelles il aura été fait sur six dixièmes au moins de leur
| surface par des constructions et installations nécessaires à l'entreprise et
notamment sur place en vue de la surveillance. Les poulaillers, les porchertes,
abris, étables, dipping-tancks destinés au bétail, garage pour les véhicules,
magasins de stockage.

c) La mise en valeur doit être rationnelle et effectuée suivant les règles de la
technique moderne.

0140829
MRETA éco a x ta m4 SECTION _R

TERRITOIRE: LAPLkO.
Co Bu LE CET RAT
PARCELLE : JR y

SERVICE DECADASTRE

vers
LORUMETÉ—

gchelle : 4/#5000

